COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER


Appellate case name:       Lois A. Bennett as Personal Representative of the Estate of Norman C.
                           Bennett Jr. v. Spectrum Construction Services, Inc.

Appellate case number:     01-11-00566-CV

Trial court case number: 2009-70812

Trial court:               55th District Court of Harris County

        There 1s some uncertainty about whether or not Plaintiff’ s Exhibits 3 through 7 are a part
of the reporter’s record in this case. The court reporter has indicated to this Court that pages 56
through 75 of volume 3 of the reporter’s record comprise Plaintiff’s Exhibits 3 through 7
        If the parties agree with the court reporter, the parties do not need to take any action. If,
however, any of the parties disagree with the court reporter, the party is ORDERED to (1)
indicate which portion of the record contains Plaintiff’ s Exhibits 3 through "7, (2) supplement the
record with the missing exhibits, or (3) notify the court that the party plans to proceed without
inclusion of the exhibits.
       If the Court does not receive any response from any of the parties by Friday, August 3,
2012, the Court will treat this as an indication that pages 56 through 75 of volume 3 of the
reporter’s record comprise Plaintiff’s Exhibits 3 through 7 and will proceed accordingly.
        It is so ORDERED.

Judge’s signature:/s/Laura C. Higley
                  [] Acting individually       [] Actingfor the Court


Date: July 23, 2012